internal_revenue_service department of the treasury index nos washington d c person to contact telephone number refer reply to cc dom fi p plr-112790-99 date nov legend association state x year a dear this is in response to a date letter and subsequent correspondence submitted on behalf of association requesting a ruling that the income of association is excludible from gross_income for federal_income_tax purposes under sec_115 association also has requested a ruling concerning its filing_requirements rev addressed in a separate response pursuant to section the internal_revenue_code that ruling will be i r b proc of of pacts as association a state x corporation was founded in a nonpartisan association of county governments in association's articles of incorporation articles year state x a league of state x state that association was created as county governments to aid and assist state x counties in carrying out their public purposes and functions functions performed by association allow state x counties to receive the benefits of improved service and reduced costs through cooperative efforts the association is governed by operations are conducted by its bylaws association's a board_of directors the board f l plr-112790-99 is composed of one member from each of state x's a senate districts elected by commissioners of the counties contained within each senate district are the only persons eligible to serve ag directors or officers of association the executive director of association a salaried employee is an ex-officio nonvoting member of the board county commissioners association has proposed amendments to its articles and member counties pay dues determined on the basis bylaws limiting membership in association to counties in state x of county population basis of population with each commissioner's vote weighted according to the size of the population of the member county voting is also apportioned on the association's bylaws permit other associations or organizations that have similar purposes or objectives to those of association to affiliate with association association has proposed an amendment to its bylaws limiting affiliation with association to entities that are an integral part of state x state x code or whose income is excludible under sec_115 or a political_subdivision of of the association has proposed an amendment to its articles providing that upon the dissolution of association all of its assets remaining after payment of its debts and obligations and the costs and expenses of such dissolution will be distributed to state x county governments that are members in good standing of association on the date of distribution law and analysis sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential_governmental_function and accruing to a state or political_subdivision of a state - when determining if sec_115 applies the service considers all the facts and circumstances relating to the organization to determine whether the organization performs an essential_governmental_function and whether the income of the organization accrues to a state or a political_subdivision of the state revrul_90_74 1990_2_cb_34 concerns an organization formed operated and funded by political subdivisions to pool their casualty risks and other risks plr-112790-99 arising from their obligations concerning public liability workers'_compensation or employees' health ruling states that the income of such an organization is excluded from gross_income under sec_115 interests do not participate in the organization or benefit more than incidentally from the organization the benefit to the employees of the insurance coverage obtained by the member political subdivisions was deemed incidental to the public benefit the revenue so long as private revrul_77_261 1977_2_cb_45 holds that income from a fund established under a written declaration of trust by a state for the temporary investment of positive cash balances of a state and its political subdivisions is excludable from gross_income under sec_115 of the code the ruling reasons that the investment of positive cash balances by a state or political_subdivision in order to receive some yield on the funds until needed to meet expenses is or political_subdivision to collect taxes and raise revenue a necessary incident of the power of the state association was created to further the legitimate governmental and public functions of state x counties based upon rev performs an essential_governmental_function within the meaning of sec_115 of the code and rev_rul rul association in addition to the performance of an essential_governmental_function for association to qualify to exclude its income from gross_income under sec_115 income of association must accrue to state x or a political_subdivision of state xx of the code only counties in state x can be members of association or is distributable to upon dissolution of association all of its net no part of the net_earnings of association inures to the benefit of individual assets will be distributed to state x counties which are- political subdivisions of state x association accrues to political subdivisions of a state accordingly the income of association is excludible from gross_income under sec_115 any private entity or of the code the income of thus holding based on the information and representations submitted by association and provided that association adopts in final form the proposed amendments to its articles and bylaws as described above we hold that the income of plr-112790-99 association is excludible from gross_income for federal_income_tax purposes under sec_115 of the code the transaction described above under any other provision of the internal_revenue_code in particular no opinion is sec_6110 this ruling is directed only to the taxpayer who requested it this ruling may not be used or cited as precedent of the code provides that in accordance with the provisions of a power_of_attorney currently on file we are sending a copy of this ruling letter to your authorized representative sincerely yours assistant chief_counsel pinancial institutions and products by alice m bennett chief branch enclosures copy of this letter copy for sec_6110 purposes
